

116 HR 4025 IH: Mental Health in Schools Excellence Program Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4025IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Fitzpatrick (for himself and Ms. Wild) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish the Mental Health in Schools Excellence Program to increase the recruitment and
			 retention of school-based mental health services providers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Mental Health in Schools Excellence Program Act of 2019. 2.Program to establish public-private contributions to increase the available workforce of school-based mental health service providers (a)Program authorizedThe Secretary shall carry out a program under which eligible graduate institutions may enter into an agreement with the Secretary to cover a portion of the cost of attendance of a participating student, which contributions shall be matched by equivalent contributions towards such cost of attendance by the Secretary.
 (b)Designation of programThe program under this section shall be known as the Mental Health in Schools Excellence Program. (c)AgreementsThe Secretary shall enter into an agreement with each eligible graduate institution seeking to participate in the program under this section. Each agreement shall specify the following:
 (1)The manner (whether by direct grant, scholarship, or otherwise) in which the eligible graduate institution will contribute to the cost of attendance of a participating student.
 (2)The maximum amount of the contribution to be made by the eligible graduate institution with respect to any particular participating student in any given academic year.
 (3)The maximum number of individuals for whom the eligible graduate institution will make contributions in any given academic year.
 (4)Such other matters as the Secretary and the eligible graduate institution determine appropriate. (d)OutreachThe Secretary shall—
 (1)make publicly available and periodically update on the internet website of the Department of Education a list of the eligible graduate institutions participating in the program under this section that shall specify, for each such graduate institution, appropriate information on the agreement between the Secretary and such college or university under subsection (c); and
 (2)conduct outreach to students who are eligible for Federal Pell Grants to inform such students of the program under this section.
				(e)Participating students
 (1)RepaymentA participating student that accepts a contribution under this section shall reimburse the Department of Education and the eligible graduate school for all contributions made by such entities to such student as if such contributions were a loan under part D of title IV of the Higher Education Act (20 U.S.C. 1087a) if the student—
 (A)withdraws or is removed from the graduate degree program for which the student received such contributions; or
 (B)except as provided in paragraph (2) and subject to paragraph (3), graduates, but is not employed as a school-based mental health services provider in the 5-year period after graduation.
 (2)ExceptionFor purposes of calculating the 5-year period after graduation under paragraph (1)(C), the Secretary may not count any period of less than 2 years in which the participating student—
 (A)takes leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.); (B)serves under active duty in the Armed Forces;
 (C)takes maternity or paternity leave; or (D)any combination of subparagraphs (A) through (C).
 (3)Ratable reductionA participating student described in paragraph (1)(C) who was employed as a school-based mental health services provider for less than 5 years during the 5-year period after graduation shall reimburse the Department of Education and the eligible graduate school the amount that bears the same proportion to all contributions made by such entities as the amount of time such participating student was employed as a school-based mental health services provider during such 5-year period bears to such 5-year period.
 (f)Matching contributionsThe Secretary may provide a contribution of up to 50 percent of the cost of attendance of a participating student if the eligible graduate institution at which such student is enrolled enters into an agreement under subsection (c) with the Secretary to match such contribution.
 3.DefinitionsIn this Act: (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)Eligible graduate institutionThe term eligible graduate institution means an institution of higher education in that offers a program of study that leads to a graduate degree—
 (A)in school psychology that is accredited or approved by the National Association of School Psychologists' Program Accreditation Board or the Commission on Accreditation of the American Psychological Association and that prepares students in such program for the State licensing or certification examination in school psychology at the specialist level;
 (B)in an accredited school counseling program that prepares students in such program for the State licensing or certification examination in school counseling;
 (C)in school social work that is accredited by the Council on Social Work Education and that prepares students in such program for the State licensing or certification examination in school social work;
 (D)in another school-based mental health field that prepares students in such program for the State licensing or certification examination in such field, if applicable; or
 (E)in any combination of study described in subparagraphs (A) through (D). (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), but excludes any institution of higher education described in section 102(a)(1)(C) of such Act.
 (4)Participating studentThe term participating student means an individual who is enrolled in a graduate degree in a school-based mental health field from a participating eligible graduate institution.
 (5)School-based mental health fieldThe term school-based mental health field means each of the following fields: (A)School counseling.
 (B)School social work. (C)School psychology.
 (D)Any other field of study that leads to employment as a school-based mental health services provider, as determined by the Secretary.
 (6)School-based mental health services providerThe term school-based mental health services provider has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (7)SecretaryThe term Secretary means the Secretary of Education. 